Exhibit 10.27 Description of Oral Voting Agreement Voting Agreement: From 2002 to 2007, Mr. Changzhen Liu’s relatives and friends purchased a total number of 9,550,200 shares of China Ginseng Holding Inc.’s common stock in Regulation S Private Placements. Those shareholders orally entrusted Mr. Liu with the voting power of the shares they own. Below is a list of the shares: Name Share Numbers Time of Purchase Relationship with Mr. Liu 1 Cheng, Lu 9/15/2002 Friend 2 Huang, Guizhen 9/15/2002 Friend 3 Kong, Fancai 9/15/2002 Relative 4 Wang, Hong 9/15/2002 Friend 5 Yang, Weijing 9/15/2002 Friend 6 Wang, Jun 9/15/2002 Friend 7 Dong, Lihua 9/15/2002 Friend 8 Kong, Fanping 9/15/2002 Relative 9 Kong, Xiangli 9/15/2002 Relative 10 Liu, Changfu 9/15/2002 Relative 11 Wen, Xiping 2006-6-26 Friend 12 Song, Yajie 2006-6-26 Friend 13 Bao, Lina 2006-6-26 Friend 14 Xu, Quanmei 2006-6-26 Friend 15 Wu, Jinghua 2006-6-26 Friend 16 Gao, Yuelan 2006-6-26 Friend 17 Gao, Yueping 2006-6-26 Friend 18 Zheng, Shu’e 2006-6-26 Friend 19 Chen, Hui 2006-6-26 Friend 20 Cong, Jie 2006-6-26 Friend 21 Teng, Zhaogui 2006-6-26 Friend 22 Wang, Shuxian 2006-6-26 Friend 23 Wang, Haoyu 2006-6-26 Friend 24 Feng, Lixia 2006-6-26 Friend 25 Li, Chunsheng 2006-6-23 Friend 26 Zhou, Junchao 2006-6-26 Friend 27 Chen, Hexin 2006-6-26 Friend 28 Tian, Jun 2006-6-26 Friend 29 Chen, Yuxiang 2006-6-26 Friend 30 Guan, Shangjun 7/25/2006 Friend 31 Li, Na 7/25/2006 Friend 32 Wei, Hong 7/25/2006 Friend 33 Li, Guangzhen 7/25/2006 Friend 34 Hua, Yuyou 7/25/2006 Friend 35 Xu, Ling 7/25/2006 Friend 36 Lu, Guoming 9/27/2006 Friend 37 Liang, Wenyue 11/18/2006 Friend 38 Yang, Guirong 11/18/2006 Friend 39 Liu, Siqi 11/18/2006 Friend 40 Sui, Mingyi 11/18/2006 Friend 41 Fan, Guirong 11/18/2006 Friend 42 Wu, Fujuan 11/18/2006 Friend 43 Ji, Bo 11/18/2006 Friend 44 Zhang, Yumei 11/18/2006 Friend 45 Cheng, Jinman 11/18/2006 Friend 46 Geng, Bin 11/18/2006 Friend 47 Feng, Jinxia 11/18/2006 Friend 48 Kong, Fanfu 11/18/2006 Relative 49 Xia, Hailan 10/13/2007 Friend 50 Xu, Yiwen 10/20/2007 Relative 51 Li, Xinggang 11/19/2006 Relative 52 Kong, Fanmin 11/18/2006 Relative 53 Kong, Guiwu 11/21/2006 Friend 54 Mi, Shunyun 11/21/2006 Friend 55 Guo, Shengmei 11/21/2006 Friend 56 Li, Peizeng 9/15/2002 Friend 57 Li, Rong 8/9/2007 Friend 58 Ying, Xianping 8/9/2007 Friend 59 Li, Feng 8/9/2007 Friend 60 Sun, Shanzhi 8/9/2007 Relative 61 Zhang, Qiuhua 8/9/2007 Relative 62 Wu, Jingbo 8/9/2007 Relative 63 Wang, Jun 8/9/2007 Friend 64 Li, Shichun 8/9/2007 Friend 65 Li, Yuxiang 8/9/2007 Friend 66 Yu, Rongfang 5/15/2003 Friend 67 Wang, Ziyu 2006-6-26 Friend 68 Gao, Lijuan 2006-6-26 Friend 69 Ying, Xiuyan 2006-6-26 Friend 70 Wu, Jingbin 2006-6-26 Friend 71 Wang, Junsheng 2006-6-26 Friend 72 Wang, Yihua 2007-8-9 Friend 73 Xu, Hua 2007-8-9 Friend 74 Liu, Yiqing 2007-8-9 Friend 75 Yang, Yuzhen 2007-8-9 Friend 76 Zhou, Jinhe 2007-8-9 Friend 77 Chu, Mei 2007-8-9 Friend 78 Lai, Junda 2007-8-9 Friend 79 Sui, Fenglan 2007-8-9 Friend 80 Du, Xiulan 2007-8-9 Friend 81 Zhang, Xiaotong 2007-8-9 Friend 82 Zeng, Yan 2007-8-9 Friend 83 Lin, Jian 2007-8-9 Friend 84 Tao, Yuan 5/15/2003 Friend 85 Zhang, He 5/15/2003 Friend 86 Zhang, Zhongyuan 5/15/2003 Friend 87 Liu, Yufu 5/15/2003 Friend 88 Liu, Yongbo 8/31/2007 Friend 89 Zheng, Xiuhua 5/15/2003 Friend 90 Liu, Libo 5/15/2003 Relative 91 Wang, Fengyi 5/15/2003 Relative 92 Liu, Fang 5/15/2003 Relative 93 Liu, Gui 5/15/2003 Relative 94 Liu, Guiqin 5/15/2003 Relative 95 Tian, Xiuping 5/15/2003 Relative 96 Huang, Xiuyun 2003/6/26 Relative 97 Yu, Baoping 2003/6/26 Friend 98 Jia, Shufeng 2003/6/26 Friend 99 Liu, Yiwei 2003/6/26 Friend Liu, Na 2003/6/26 Relative Fu, Deyun 2003/6/26 Relative Li, Chunyan 2003/6/26 Relative Wang, Xiying 2003/6/26 Relative Wen, Yan 2003/6/26 Friend Jia, Shengxi 2003/6/26 Friend Ren, Shengbin 2003/6/26 Friend Feng, Lijun 2003/6/26 Friend Kong, Xiangju 2003/6/26 Relative Ren, Shengwu 2003/6/26 Friend Kong, Fanqin 2003/6/26 Relative Han, Gaojin 2003/6/26 Relative Han, Tieyan 2003/6/26 Relative Liu, Yaqin 2003/6/26 Relative Zhang, Yufang 2003/6/26 Friend Liu, Jiafan 2003/6/26 Friend An, Limin 2003/6/26 Friend Li, Ying 2003/6/26 Friend Gao, Zaifei 2003/6/26 Friend Duan, Jiaying 8/31/2007 Friend Chen, Hongming 2003/6/26 Friend Shao, Changmei 2003/6/26 Friend Li, Yueming 2003/6/26 Friend Liu, Xiaodong 2003/6/26 Friend Wang, Yuanhai 2003/6/26 Friend Hao, Lijing 2003/6/26 Friend Pang, Hong 2003/6/26 Friend Dong, Fengmei 8/9/2007 Friend Liu, Yiqing 8/9/2007 Friend Xu, Xiangjing 8/9/2007 Friend Mu, Shuxian 8/9/2007 Friend Zhang, Jian 8/9/2007 Friend Chen, Lianping 8/9/2007 Friend Wang, Ying 8/9/2007 Friend Jia, Shuping 8/9/2007 Friend Qian, Yuxiang 8/9/2007 Friend Song, Ruojia 8/9/2007 Friend Zhu, Guiying 8/9/2007 Friend Wu, Xiumin 8/9/2007 Friend Wang, Shaocheng 8/9/2007 Friend Kong, Fanmin 11/18/2006 Relative Qi, Li 2003/6/26 Friend Li, Guirong 2003/6/26 Friend Lin, Liyan 2003/6/26 Friend Yang, Yanling 2003/6/26 Friend Wang, Xiyan 2003/6/26 Friend Hu, Liping 2003/6/26 Friend Dong, Yuguo 2003/6/26 Friend Li, Haiyan 2003/6/26 Friend Li, Haijing 2003/6/26 Friend Kong, Fanrong 2003/6/26 Relative Yang, Lizhen 8/9/2007 Friend Liang, Xiaojie 2003/6/26 Relative Zhu, Jian 2003/6/26 Friend Zhang, Zhongzheng 4/30/2005 Friend Huang, Xiuyun 8/28/2006 Friend Wei, Xiuzhen 9/23/2006 Friend Tian, Xiuling 11/18/2006 Friend Tian, Lin 11/18/2006 Friend Cheng, Hong 11/18/2006 Friend Wang, Jing 11/18/2006 Friend Jiang, Yunhua 11/18/2006 Friend Lin, Yinnan 11/18/2006 Friend Jin, Xianrong 11/18/2006 Friend Ma, Hongwei 12/17/2006 Friend Shi, Xiaoming 12/17/2006 Friend Li, Li 12/17/2006 Friend Liu, Li 12/17/2006 Friend Wang, Hongjuan 12/17/2006 Friend Liu, Yu 12/17/2006 Friend Fu, Derong 12/17/2006 Friend Cong, Jie 1/9/2007 Friend Wei, Hong 1/9/2007 Friend Jiang, Yong 1/9/2007 Friend Ma, Hongyan 1/9/2007 Friend Chen, Xu 1/9/2007 Friend Liu, Jianjun 1/9/2007 Friend Kong, Xianghui 1/9/2007 Relative Fan, Ziqin 1/9/2007 Friend Chen, Hongming 1/9/2007 Friend Li, Hongke 1/9/2007 Friend Li, Haitao 1/9/2007 Friend Ni, Xuefa 12/14/2006 Friend Li, Shichun 1/22/2007 Friend Wang, Jian 1/23/2007 Friend Liu, Tiezheng 2/25/2007 Friend Song, Lizhen 3/7/2007 Friend Song, Lizhen 4/4/2007 Friend Li, Xu 4/24/2007 Friend Xu, Manhua 5/9/2007 Friend Zhang, Xianzhong 7/5/2007 Friend Wang, Fengkai 8/28/2007 Friend Bian, Huanru 9/6/2007 Friend Liu, Changjuan 9/20/2007 Relative Han, Guijuan 9/20/2007 Friend Han, Meiju 9/20/2007 Friend Liu, Shuyan 10/9/2007 Friend Yu, Jinmei 10/9/2007 Friend Lan, Weibing 12/10/2007 Friend Zhao, Zhigang 4/30/2005 Friend Liu, Kejian 4/30/2005 Friend Total I hereby confirm that the above description is true and accurate: /s/ Liu, Changzhen Liu, Changzhen Dated: October 10, 2011
